  Case 1:20-cv-05210-VM Document 7 Filed 08/16/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X                   8/16/2021
TRUSTEES FOR THE MASON TENDERS     :
DISTRICT COUNCIL WELFARE FUND,     :
PENSION FUND, ANNUITY FUND, AND    :
TRAINING PROGRAM FUND, et al.,     :    DECISION AND ORDER
                                   :
                    Petitioners,   :    20 Civ. 5210 (VM)
                                   :
     - against -                   :
                                   :
CARLITO’S CONTRACTING CORP.,       :
                                   :
                    Respondent.    :
-----------------------------------X
VICTOR MARRERO, United States District Judge.

     Petitioners Trustees for the Mason Tenders District

Council Welfare Fund, Pension Fund, Annuity Fund, Training

Program Fund, and the Mason Tenders District Council of

Greater New York (collectively, “Petitioners”), bring this

action against Carlito’s Contracting Corp. (“Respondent”) to

confirm   an   arbitration   award.     Now   before   the   Court   is

Petitioners’ unopposed petition to confirm the award. (See

“Petition,” Dkt. No. 1.) For the reasons discussed below, the

Petition is GRANTED.

     A court reviewing an arbitration award should confirm

that award so long as the arbitrator “acted within the scope

of his authority” and “the award draws its essence from the

agreement.” Local 1199, Drug,         Hosp. & Health Care Employees

Union, RWDSU, AFL-CIO v. Brooks Drug Co., 956 F.2d 22, 25 (2d

Cir. 1992). Even where a Court may believe the arbitrator was

                                  1
  Case 1:20-cv-05210-VM Document 7 Filed 08/16/21 Page 2 of 4




incorrect, an award should be confirmed if the decision was

within the scope of the arbitrator’s authority. See, e.g.,

United Paperworkers Int’l Union v. Misco, Inc., 484 U.S. 29,

38 (1987) (“As long as the arbitrator            is even arguably

construing or applying the contract and acting within the

scope of his authority, that a court is convinced he committed

a serious error does not suffice to overturn his decision.”);

Abram Landau Real Estate v. Bevona, 123 F.3d 69, 74-75 (2d

Cir. 1997) (“Even if a court is convinced the arbitrator’s

decision is incorrect, the decision should not be vacated so

long as the arbitrator did not exceed the scope of his

authority.”) (citing Leed Architectural Products, Inc. v.

United Steelworkers of Am. Local 6674, 916 F.2d 63, 65 (2d

Cir. 1990)). Generally, confirmation of an arbitration award

is a “‘summary proceeding that merely makes what is already

a final arbitration award a judgment of the court.’” D.H.

Blair & Co., Inc. v. Gottdiener, 462 F.3d 95, 110 (2d Cir.

2006) (quoting Florasynth, Inc. v. Pickholz, 750 F.2d 171,

176 (2d Cir. 1984)). Accordingly, the court “must grant the

award unless the award is vacated, modified, or corrected.”

Id. (internal quotations omitted).

     Here, the Court treats the unopposed motion as one for

summary judgment. See D.H. Blair, 462 F.3d at 109; see also

Trustees of New York City Dist. Council of Carpenters Pension

                                  2
     Case 1:20-cv-05210-VM Document 7 Filed 08/16/21 Page 3 of 4




Fund,       Welfare     Fund,     Annuity        Fund,    &      Apprenticeship,

Journeyman Retraining, Educ. & Indus. Fund v. Empire Masonry,

LLC, No. 19 Civ. 1233, 2019 WL 11270457, at *1 (S.D.N.Y. June

5, 2019) (“Because Respondent has failed to appear or respond

to    the    petition,    the    Court        regards    the    petition    as    an

unopposed motion for summary judgment.”).

         Having     reviewed      the     Petition,        as     well     as     the

accompanying        documents,     the    Court     is    persuaded      that     the

arbitrator acted within the scope of his authority. The Court

therefore will confirm the arbitration award. The Court is

likewise persuaded that Petitioners’ request post-judgment

interest is warranted. See Trustees for The Mason Tenders

Dist. Council Welfare Fund v. Euston St. Servs., Inc., No. 15

Civ. 6628, 2016 WL 67730, at *2 (S.D.N.Y. Jan. 5, 2016)

(“Awards      of      post-judgment       interest       under     §     1961    are

mandatory.” (citing Cappiello v. ICD Publ’ns, Inc., 720 F.3d

109, 113 (2d Cir. 2013); Westinghouse Credit Corp. v. D’Urso,

371 F.3d 96, 100–01 (2d Cir. 2004)). Nevertheless, the Court

will not award attorneys’ fees and costs incurred in bringing

this Petition, as Petitioners have failed to support the

request with time records or other support. See Trustees for

Mason     Tenders     Dist.     Council       Welfare    Fund,    Pension       Fund,

Annuity Fund, & Training Program Fund v. Universal Pres. Grp.,

No. 20 Civ. 626, 2020 WL 4883869, at *3 (S.D.N.Y. Aug. 18,

                                          3
  Case 1:20-cv-05210-VM Document 7 Filed 08/16/21 Page 4 of 4




2020) (“[T]he Court ordinarily may not grant an application

for attorneys’ fees.”) (citing cases); see also New York State

Ass’n for Retarded Child., Inc. v. Carey, 711 F.2d 1136, 1148

(2d Cir. 1983) (“[A]ny attorney . . . who applies for court-

ordered compensation in this Circuit for work done . . . must

document the application with contemporaneous time records.

These records should specify, for each attorney, the date,

the hours expended, and the nature of the work done.”).

     Therefore, for the reasons stated above, it is hereby

     ORDERED that the Petition (Dkt. No. 1) of Petitioners

Trustees for the Mason Tenders District Council Welfare Fund,

Pension Fund, Annuity Fund, Training Program Fund, and the

Mason Tenders District Council of Greater New York is GRANTED,

in the amount of $11,493.83 plus post-judgment interest.

     The Clerk of Court is respectfully directed to dismiss

all pending motions and close this case.



SO ORDERED.

Dated: New York, New York
       16 August 2021                  _________________________
                                             VICTOR MARRERO
                                                U.S.D.J.




                                  4
